—Order, Supreme Court, New York County (Ira Gammerman, J.), entered on or about June 23, 1995, which, in an action for legal malpractice, granted defendant law firm’s motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
Plaintiffs allegations that defendant failed to advise it of its exposure to indemnification of the defendants in the underlying Delaware litigation for their counsel fees and legal costs should the latter prevail therein, and also failed to disclose the existence of a conflict of interest in its simultaneous representation of the other plaintiff in that litigation, were properly rejected for lack of merit. There is no indication of any such conflict, and, assuming that defendant did not warn plaintiff of the indemnification risk, it is, given the history of the agreements between the parties to the Delaware litigation, inconceivable that plaintiffs principal was unaware of the indemnification clause. We have considered plaintiff’s remaining arguments and find them to be without merit. Concur — Sullivan, J. P., Milonas, Rosenberger, Kupferman and Nardelli, JJ.